Smith, C. J.,
delivered the opinion of the court.
The appellants appealed to the court below from a decision of the board of supervisors of Lincoln county as to an assessment of their property for tases. The appeal seems to be from a. decision by which the assessor’s valuation of the appellants’ property was increased, and it does not appear from the record that this increase was objected to by the appellants. When the cause came on to be heard in the court below a motion by the appellee to dismiss the appeal was sustained.
The contentions of the appellee as they appear from the motion to dismiss may be reduced to two: First, no appeal will lie from a decision of a board of supervisors by which the valuation made by the assessor of property for taxation is increased, unless the person aggrieved by the decision objected in some way thereto; and, second, it does not appear from the record that the assessor’s valuation of the app.ellants’ property was increased by the board.
The first of these contentions is without merit, for reason that section 81, Code of 1906 (section 61, Hemingway’s Code), under which the appeal to the court below was taken, provides that “any person aggrieved by the decision of the board of supervisors . . .
may appeal,” etc, and not that any person aggrieved by a decision of the board of supervisors, and who has objected thereto, may appeal. Investment Co. v. Suddoth, 70 Miss. pp. 421, 422, 12 So. 246.
Section 4296, Code of 1906 (section 6930, Hemingway’s Code), invoked by the appellee, -deals only with the assessment roll as returned by the assessor, and not with increases in the valuation of property therein assessed, made by a board of supervisors under sec*727tion 4297, Code of 1906 (section 6931, Hemingway’s Code).
We are not called upon to determine the other question sought to be raised in the motion to dismiss, for the reason that it will properly arise only when the cause is tried in the court below on its merits.

Reversed and remanded.